Case 18-10177-pmm           Doc 62      Filed 05/26/20 Entered 05/26/20 15:54:57       Desc Main
                                       Document      Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Kelly A. Piehl                            Chapter 13
                                                     Bankruptcy No. 18-10177-pmm
                         Debtor(s)
                 and

         John S. Piehl

                         Codebtor(s)

LSFl 0 Master Participation Trust, or its
Successor or Assignee
                      Movant
              vs.

SCOTT F. WATERMAN (Chapter 13), Trustee
Kelly A. Piehl
John S. Piehl                                         •
               Respondent( s)



                                     SETTLEMENT STIPULATION

           WHEREAS, on January 11 , 2018, Kelly A. Piehl (the "Debtor") filed a Petition under

Chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court for the Eastern

District of Pennsylvania;

           WHEREAS , on March 26, 2020, LSFl0 Master Participation Trust (Movant) filed a

Motion for Relief from the Automatic Stay pursuant to 11 U.S.C. Section 362(a) (the "Motion")

regarding property located at: 15 Klapperthal Road, Reading, Pennsylvania 19606;

           WHEREAS, Movant and the Debtor are desirous of settling the dispute among and

between themselves;

          NOW THEREFORE, each in consideration of the promises of the other and intending to

be legally bound, subject to the approval of the Bankruptcy Court, it is hereby agreed by and

among counsel for Movant, by and through its attorneys, ANNE. SWARTZ, ESQUIRE, and

LAUREN M. MOYER, ESQUIRE, and the Debtor, by and through his/her counsel, BRENNA
Case 18-10177-pmm         Doc 62     Filed 05/26/20 Entered 05/26/20 15:54:57              Desc Main
                                    Document      Page 2 of 4


 HOPE MENDELSOHN, (ADebtor's Counsel") as follows :

          1.    The parties hereby certify that the post-petition delinquency is $3 ,505.00,

 consisting of post-petition payments and late charges for the months of January 1, 2020 through

 April 1, 2020. Debtor's monthly mortgage payment is $879.21. Movant has incurred attorney

 fees and costs totaling $1 ,131.00, thereby increasing _the post-petition delinquency to $4,636.00.

          2.    Debtor has tendered payments totaling $2,730.00, the receipt of which is

 acknowledged, thereby reducing the post-petition arrearage to $1 ,906.00.

          3.    Within thirty (30) days of the date of this Stipulation, the Debtor shall file an

 Amended Chapter 13 Plan to provide cure for the balance of the post-petition delinquency in the

 amount of $3 ,505.00 and attorney fees and costs of $1 ,131.00, less $2,730.00 for payments

 made, for a total of $1 ,906.00 as referenced in Paragraph I 1-2 of this Stipulation.

          4.    Upon filing of the Amended Chapter 13 Plan, Movant shall amend its Proof of

 Claim to include the balance of the post-petition delinquency in the amount of $3 ,505.00 and

 attorney fees and costs of $1 ,131.00, less $2,730.00 for payments made, for a total of $1 ,906.00

 as referenced in Paragraph! 1-2 of this Stipulation.

          5.    Debtor shall resume making regular monthly mortgage payments in the amount.

 of $879.21 beginning on May 1, 2020

          6.    All payments are to be made payable to LSFl OMaster Participation Trust at the

following address: c/o Caliber Home Loans, Inc., P.O. Box 24330, Oklahoma City, Oklahoma

 73124.

          7.    The last four digits of your loan number 2795 . Please remember to write your

entire account number on the lower left-hand comer of your payment to ensure proper

process mg.

          8.    Should Debtor fail to comply with any of the terms of this Stipulation, including

but not limited to, failure to file an Amended Chapter 13 Plan providing for cure of the post-

petition delinquency, failure to make the above described payments, or any regular monthly
Case 18-10177-pmm        Doc 62     Filed 05/26/20 Entered 05/26/20 15:54:57             Desc Main
                                   Document      Page 3 of 4


mortgage payment commencing after the cure of the post-petition delinquency, then Movant may

send Debtor and counsel a written notice of default of this Stipulation. If the default is not cured

within ten (10) days of the date of the notice, counsel for Movant may file a Certification of

Default with the Court. Said Certification of Default may include a certification of Debtor's

failure to pay subsequent payments that fall due after the date of the notice of default. Upon

Certification, the Court shall enter an Order granting relief from the automatic stay as to the

mortgaged property.

       9.      In the event the Debtor converts his/her case to Chapter 11, the terms of this

Stipulation shall remain in full force and effect. In the event that Debtor converts his/her case to

a Chapter 7, Debtor shall cure all pre-petition and post-petition arrears within ten (10) days of the

date of conversion. Failure to cure the arrears shall constitute an event of default under this

Stipulation and Movant may send Notice of Default and certify default as set forth in the

preceding paragraph.

       10.     Attorney fees and costs for issuing Notice to Cure, Notice / Certificate / Affidavit

of Default, and order for relief are recoverable and may be added to the arrearage.
Case 18-10177-pmm        Doc 62     Filed 05/26/20 Entered 05/26/20 15:54:57             Desc Main
                                   Document      Page 4 of 4


        11 .   Counsel for Debtor has authority to settle this matter on behalf of his/her clients.



  Isl Ann E. Swartz
Ann E. Swartz, Esquire
Lauren M. Moyer, Esquire
McCabe, Weisberg & Conway, LLC
123 S. Broad Street
Suite 1400
Philadelphia, PA 19109
Attorney for Movant

       5/1812020
Date



   Isl Brenna Hope Mendelsohn
BRENNA HOPE MENDELSOHN, ESQ.
Mendelsohn & Mendelsohn, PC
63 7 Walnut Street
Reading, Pennsylvania 19601
Attorney for Debtor

   511812020
Date


~~y
SCOTT F. WATERMAN, ESQ.
Chapter 13 Trustee
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

Date
